Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101, applicant asserts “merely reciting an abstract idea does not make a claim directed to the abstract idea.” It is noted that claims 2-8 and 10-15 recites abstract idea and therefore contain ineligible subject matter under 35 U.S.C. § 101. The limitations in the independent claims 1 and 9 are additional elements and do not integrate into a practical application nor amount to significantly more than the judicial exception for the reasons in the rejection below. Therefore, claims 2-8 and 10-15 are directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C 101. See rejection below.
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a display unit” linked with “configured to display information” from claim 1 and 9
“a first acquisition unit” linked with “configured to acquire, from the measurement device, measurement information measured by the measurement device” from claim 1
“a second acquisition unit” linked with “configured to acquire, from the numerical control device, state information indicating a state of the machine tool” from claim 1 
“a display control unit” linked with “configured to cause the display unit to display the measurement information and the state information” from claim 1
“an arithmetic unit” linked with “configured to calculate control information for controlling the numerical control device, based on the measurement information” from claim 2
“an imaging unit” linked with “configured to capture an image of the tool or the workpiece at a satisfied imaging magnification” from claim 3 and 11
“a specific point setting unit” linked with “configured to set as the specific point, an arbitrary point on the tool or the workpiece on the image, the arbitrary 15point being specified by an operator” from claim 4
“a specific point recognition unit” linked with “configured to extract a predetermined feature point on the 20tool or the workpiece by analyzing the image, and to set the extracted feature point as the specific point” from claim 5
“a relative position calculating unit” linked with “configured to calculate a relative positional relationship between the specific point and the imaging center position in a machine coordinate system, based on the imaging magnification and a position of the specific point on the image” from claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
There is sufficient structure in the specification to support the following limitations. The display unit is a single display screen that displays the measurement information acquired by the first acquisition unit and the state information acquired by the second acquisition unit on the same screen (page 11-12). On page 11 of the specification, it recites that the processor, such as a CPU or MPU, executes a basic program so that the claimed functions of the first acquisition unit, second acquisition unit, display control unit, arithmetic unit (which includes the relative position calculating unit and the specific point recognition unit), and the specific point setting unit are performed. The imaging unit is a generic camera (paragraph [0004]) that is configured to capture images and is capable of zooming and imaging magnification (paragraph [0032]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2 recites "an arithmetic unit configured to calculate control information for controlling the numerical control device, based on the measurement information." 
The limitation “an arithmetic unit configured to calculate control information” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
This judicial exception is not integrated into a practical application because the additional claim limitation outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular the claim recites the additional elements – (claim 1) an information processing device that is connected to a measurement device and a numerical control device, the 5measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool, the numerical control device being configured to control the machine tool, the information processing device comprising: a display unit configured to display information;  10a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device; a second acquisition unit configured to acquire, from the numerical control device, state information indicating a 15state of the machine tool; and a display control unit configured to cause the display unit to display the measurement information and the state information; and (claim 2) for controlling the numerical control device, based on the measurement information. The limitation “An information processing device that is connected to a measurement device and a numerical control device, the 5measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool, the numerical control device being configured to control the machine tool” is a general field of use (MPEP 2106.04(d) and referencing MPEP 2016.05(h)). The limitations “a display unit configured to display information” and “and a display control unit configured to cause the display unit to display the measurement information and the state information, wherein the image of the tool is displayed with respect to a coordinate axis on the image, and wherein the state information of the tool based on the coordinate axis is displayed on the image” are insignificant extra-solution activity of selecting and displaying information (MPEP 2106.05(g)). The limitations “10a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device” and “a second acquisition unit configured to acquire, from the numerical control device, state information indicating a 15state of the machine tool” are insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)). The limitation "for controlling the numerical control device, based on the measurement information" is a general field of use (MPEP 2106.04(d) and referencing MPEP 2016.05(h)). Thus the claim does not integrate the identified abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For the limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The additional elements “a display unit configured to display information” and “and a display control unit configured to cause the display unit to display the measurement information and the state information, wherein the image of the tool is displayed with respect to a coordinate axis on the image, and wherein the state information of the tool based on the coordinate axis is displayed on the image” are well understood, routine, and conventional activity of selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display (MPEP 2106.05(h)). Simply displaying a result is not sufficient to show an improvement to technology (MPEP 2106.05(a)). Displaying data is well-understood, routine, and conventional, See Mori US20100063615 ([0045] display device 65), Ono US20160320772 ([0055] display part 28), Takahashi US20150229835 (See Figs 2-4). The additional elements “10a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device” and “a second acquisition unit configured to acquire, from the numerical control device, state information indicating a 15state of the machine tool” are well understood, routine, and conventional activity of mere data gathering and receiving data (MPEP 2106.05(g)). As such, the additional elements cannot provide an inventive concept. 
For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C 101.

Dependent claim 10 is directed to substantially the same subject matter as dependent claim 2 and is rejected under same rationale and further failure to add significantly more. 

Claims 3 and 11 are dependent on claims 2 and 10 respectively and includes all the limitations of claims 2 and 10. Claims 3 recites “the arithmetic unit is configured to calculate a movement command position for the tool of the workpiece based on the imaging magnifications before being changed and after being changed in a manner that a relative positional relationship between a specific point of the tool or the workpiece on the image captured by the imaging unit and an imaging center position on the image is maintained before and after the imaging magnification is changed” which further expands on the mathematical calculation from claim 2 and 10. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The additional element “an imaging unit configured to capture an image of the tool or the workpiece at a specified imaging magnification” is recited at a high level of generality and amount to no more than using a generic tool to capture images. As such, the abstract idea is not integrated into a practical application nor amounts to significantly more. The claim is not patent eligible. Dependent claim 11 is directed to substantially the same subject matter, and is rejected under similar rationale and further failure to add significantly more. These claims are not patent eligible. 

Claims 6 and 14 recite “the arithmetic unit includes a relative 25position calculating unit configured to calculate a relative positional relationship between the specific point and the imaging center position in a machine coordinate system, based on the imaging magnification and a position of the specific point on the image, and the arithmetic unit is 30configured to, when the imaging magnification is changed, - 48 -calculate the movement command position based on the calculated relative positional relationship in the machine coordinate system and the imaging magnifications before being changed and after being changed” which also further expand on the mathematical calculation from claim 2 and 10. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. These claims are not patent eligible.

Claims 7 and 15 recite “arithmetic unit is configured to calculate the 15movement command position in a manner so that the specific point moves to a position of an intersecting point between the direction and a circle having a radius of Lr X 1/a from the imaging center position in the machine coordinate system, where a denotes a ratio of the imaging magnification after 20being changed to the imaging magnification before being changed, and Lr denotes the distance” which also further expands on the mathematical calculation from claim 2 and 10. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. These claims are not patent eligible. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20160320772 A1) in view of Sato (US 20160334777 A1) , in view of US20170308055 to Hoshino et al. (hereinafter “Hoshino”).

Regarding claim 1, Ono teaches An information processing device (a machining information management device, paragraph [0031]) that is connected to a measurement device (Measuring device such as a touch probe, paragraph [0042] – [0043]) device and a numerical control device (Machining program, paragraph [0032]), the measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool (coordinate values or other detection values detected by the measurement device or information of the workpiece calculated from the detection values which is used for machining a workpiece, paragraph [0042] – [0043]. The machining information management device can be connected to a plurality of machine tools through a local area network in a factory, paragraph [0104]), the numerical control device being configured to control the machine tool (a machine tool is a numerical control type which uses a machining program as the basis to make a tool and workpiece move relatively for machining. The machine tool is comprised of a control device for controlling a movement device or setting machining information, paragraph [0032]), the information processing device comprising (a machining information management device, paragraph [0031]): a display unit configured to display information (The machining information management device includes the display part for displaying the general machining information, paragraph [0055]); a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device (The machining information management device includes a test information acquiring part 30 for acquiring test information of the workpiece after machining of the workpiece, paragraph [0015] and [0050]); a second acquisition unit configured to acquire, from the numerical control device, state information indicating a state of the machine tool (The acquiring part acquires the tool information relating to the tool designated by the tool change command, paragraph [0050]); and a display control unit configured to cause the display unit to simultaneously display the measurement information and the state information (Control device of the machine tool in which the operation panel includes a display unit for displaying various types of machining information and inputting machining information, paragraph [0079]. The machining information includes the test information, paragraph [0042] and tool information, paragraph [0038]. Examiner notes that the various types of information, data, and images are being displayed simultaneously, paragraphs [0081]-[0086]).
Ono does not teach the measurement device including an image of the tool. Since the limitations invoke 112(f), the limitation will be interpreted to what is being described in the specification which is a camera with zooming and image magnification capabilities. It is also noted that while Ono (Fig 5) teaches simultaneously displaying measurement information and state information, it does not show displaying measurement information as including an image of the tool.)
Sato, in the same field of endeavor, teaches the measurement device including an image of the tool (using camera for capturing image of tool and using the captured data for a numerical controller for controlling a machine tool, paragraph [0020] and [0033]). Sato further teaches displaying measurement information as including an image of the tool (See Sato, Figure 2, displaying an image of the tool).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono (directed to a machining information management device with a measuring device to control a machine tool and displaying various types of information simultaneously) to incorporate the teachings of Sato (directed to capturing an image of the tool to control a machine tool) and arrived at an information processing device with a measuring device that capture images of the tool to along with acquired measurement and state information to control the machine tool, and also display the tool and workpiece information along with the image of the tool. One of ordinary skill in the art would have been motivated to make such a combination because it would have been obvious to include tool image data with the measurement data to calculate a more accurate control command for the machine tool to machine the workpiece properly.
The combination of Ono and Sato does not explicitly disclose wherein the image of the tool is displayed with respect to a coordinate axis on the image, and wherein the state information of the tool based on the coordinate axis is displayed on the image. However, Hoshino in an analogous art discloses wherein the image of the tool is displayed with respect to a coordinate axis on the image, and wherein the state information of the tool based on the coordinate axis is displayed on the image (Hoshino, see Fig. 20, Fig. 21 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

Regarding claim 2, the combination of Ono, Sato and Hoshino teaches the information processing device according to claim 1 (Ono teaches a machining information management device, paragraph [0031]), further comprising an arithmetic unit configured to calculate control information for controlling the numerical control device, based on the measurement information (Ono teaches the interpolation arithmetic part 73 calculates the position command value for each interpolation period. For example, the interpolation arithmetic part 73 calculates the amount of movement for each time interval set based on the movement command, paragraph [0036]).
	
Regarding claim 9, Ono teaches An information processing method for an information processing device (a machining information management device, paragraph [0031]) that is connected to a measurement device (Measuring device such as a touch probe, paragraph [0042] – [0043]) and a numerical control device (Machining program, paragraph [0032]), the measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool (coordinate values or other detection values detected by the measurement device or information of the workpiece calculated from the detection values which is used for machining a workpiece, paragraph [0042] – [0043]. The machining information management device can be connected to a plurality of machine tools through a local area network in a factory, paragraph [0104]), the numerical control device being configured to control the machine tool (a machine tool is a numerical control type which uses a machining program as the basis to make a tool and workpiece move relatively for machining. The machine tool is comprised of a control device for controlling a movement device or setting machining information, paragraph [0032]), the information processing method comprising: acquiring, from the measurement device, measurement information (The machining information management device includes a tests information acquiring part 30 for acquiring test information of the workpiece after machining of the workpiece, paragraph [0015] and [0050]);  acquiring, from the numerical control device, state information indicating a state of the machine tool (The acquiring part acquires the tool information relating to the tool designated by the tool change command. Further, the acquiring part acquires the coordinate information relating to the coordinate system designated by the coordinate system selection command, paragraph [0050]); and Serial No. 16/799,5145Docket No. 19P0048FA-US00/hkTOH.021a display step of causing a display unit to simultaneously display the measurement information and the state information (Control device of the machine tool in which the operation panel includes a display unit for displaying various types of machining information and inputting machining information, paragraph [0079]. The machining information includes the test information, paragraph [0042] and tool information, paragraph [0038]. Examiner notes that the various types of information, data, and images are being displayed simultaneously, paragraphs [0081]-[0086]).
Ono does not teach acquiring, from the measurement device, measurement information including an image of the tool. Since the limitations invoke 112(f), the limitation will be interpreted to what is being described in the specification which is a camera with zooming and image magnification capabilities.
Sato, in the same field of endeavor, teaches including an image of the tool (using camera for capturing image of tool and using the captured data for a numerical controller for controlling a machine tool, paragraph [0020] and [0033]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono (directed to a machining information management device with a measuring device to control a machine tool and displaying various types of information simultaneously) to incorporate the teachings of Sato (directed to capturing an image of the tool to control a machine tool) and arrived at an information processing method with a measuring device that capture images of the tool to along with acquired measurement and state information to control the machine tool, and also display the tool and workpiece information along with the image of the tool. One of ordinary skill in the art would have been motivated to make such a combination because it would have been obvious to include tool image data with the measurement data to calculate a more accurate control command for the machine tool to machine the workpiece properly.
The combination of Ono and Sato does not explicitly disclose wherein the image of the tool is displayed with respect to a coordinate axis on the image, and wherein the state information of the tool based on the coordinate axis is displayed on the image. However, Hoshino in an analogous art discloses wherein the image of the tool is displayed with respect to a coordinate axis on the image, and wherein the state information of the tool based on the coordinate axis is displayed on the image (Hoshino, see Fig. 20, Fig. 21 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

	Regarding claim 10, the combination of Ono, Sato and Hoshino teaches The information processing method according to claim 9 (a machining information management device, paragraph [0031]), further comprising an arithmetic step of calculating control information for controlling the numerical control device, based on the measurement information (Ono teaches the interpolation arithmetic part 73 calculates the position command value for each interpolation period. For example, the interpolation arithmetic part 73 calculates the amount of movement for each time interval set based on the movement command, paragraph [0036]).

Regarding claim 18, the combination of Ono, Sato and Hoshino teaches The information processing device according to claim 17. Hoshino further teaches wherein a positional relationship of the tool to the coordinate axis is maintained as a magnification of the image is changed (Hoshino, see [0097]-[0098], Fig. 20-Fig. 21 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

Regarding claim 19, the combination of Ono, Sato and Hoshino teaches The information processing device according to claim 18. Hoshino further teaches the state information dynamically changes on the display unit based on the positional relationship of the tool with respect to the coordinate axis changing (Hoshino, see [0097]-[0098], Fig. 20-Fig. 21 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

Regarding claim 20, the combination of Ono, Sato and Hoshino teaches The information processing device according to claim 1. Hoshino teaches wherein a magnification of the image of the tool is changed while simultaneously displaying the state information that is unchanged as the magnification is changed (Hoshino, see [0097]-[0098], Fig. 20-Fig. 21 and their corresponding paragraphs).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono and Sato to incorporate the teachings of Yoshioka (directed to displaying image in a coordinate space) and arrived at an information processing device where the image of the tool is displayed with respect to a coordinate axis on the image and is not varied before and after the change in the zoom magnification. One of ordinary skill in the art would have been motivated to make such a combination because it is desirable for a user to use an information processing apparatus to desirably and easily perform observation of an image through a change in zoom magnification for display, (Yoshioka, paragraphs [0004]-[0007]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

Claims 3-5, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20160320772 A1) in view of Sato (US 20160334777 A1) in view of Hoshino further in view of Takahashi (US 20150229835 A1).

Regarding claims 3 and 11, the combination of Ono, Sato and Hoshino teaches The information processing device according to claim 2 (Ono teaches a machining information management device, paragraph [0031]), wherein: the measurement device includes an imaging unit configured to capture the image of the tool or the workpiece at a specified imaging magnification(Sato teaches capturing image of tool and using the captured data for a numerical controller for controlling a machine tool at a specific position so that the camera can be moved to the vicinity of the tool change position by controlling the robot, paragraph [0020] and [0033]); and the arithmetic unit is configured to, (the interpolation arithmetic part calculates the position command value for each interpolation period. For example, the interpolation arithmetic part calculates the amount of movement for each time interval set based on the movement command, paragraph [0036]. Ono also teaches using information such as images of the machined products, design drawings of the workpieces for the input of the machining calculations, paragraph [0046]).
The combination of Ono, Sato and Hoshino does not teach based on the imaging magnifications before being changed and after being changed, in a manner that a relative positional relationship between a specific point of the tool or the workpiece on the image captured by the imaging unit and an imaging center position on the image is maintained before and after the imaging magnification is changed.
	Takahashi teaches based on the imaging magnifications before being changed and after being changed, in a manner that a relative positional relationship between a specific point of the tool or the workpiece on the image captured by the imaging unit and an imaging center position on the image is maintained before and after the imaging magnification is changed (camera control means for changing at least one of the image-capture direction and magnification of the imaging device according to the operation input wherein, during a period after the operation input up to completion of the change in the image-capture direction or magnification by the imaging device, paragraph [0077]).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono, Sato and Hoshino to incorporate the teachings of Takahashi (directed to changing image magnification of the imaging device after the operation input) and arrived at a information processing device with an imaging unit to capture images of the tool of the workpiece at a specified imaging magnification, where the magnification is changed based on the calculated movement command position for the tool or the workpiece so that the imaging unit can maintain the view of the captured image even after the magnification is changed. One of ordinary skill in the art would have been motivated to make such a combination so that the change in the magnification of the image capturing device after mechanical movement is autonomous and capable of improving the user-friendliness (Takahashi paragraphs [0002] – [0005]).

Regarding claims 4 and 12, the combination of Ono, Sato, Hoshino and Takahashi teach The information processing device according to claim 3 (Ono teaches a machining information management device, paragraph [0031]), 
Hoshino further teaches further comprising a specific point setting unit configured to set as the specific point, an arbitrary point on the tool or the workpiece on the image, the arbitrary 15point being specified by an operator (Hoshino, see Fig. 8 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

	Regarding claim 5 and 13, the combination of Ono, Sato, Hoshino and Takahashi teach The information processing device according to claim 3 (Ono teaches a machining information management device, paragraph [0031]), 
Hoshino further teaches further comprising a specific point recognition unit configured to extract a predetermined feature point on the 20tool or the workpiece by analyzing the image, and to set the extracted feature point as the specific point (Hoshino, see Fig. 19 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoshino into the above combination of Ono and Sato. The modification would be obvious because one of the ordinary skill in the art would want to provide a control method for a machine tool and a control apparatus for the machine tool, which facilitate an operation of the machine tool and suppress an erroneous operation of the operator (Hoshino, see [0015]).

Regarding claim 16, the combination of Ono, Sato and Hoshino teaches The information processing device according to claim 1 (Ono teaches a machining information management device, paragraph [0031]), further comprising an arithmetic unit configured to calculate control information for controlling the numerical control device, based on the measurement information (Ono teaches the interpolation arithmetic part 73 calculates the position command value for each interpolation period. For example, the interpolation arithmetic part 73 calculates the amount of movement for each time interval set based on the movement command, paragraph [0036], wherein: the measurement device includes an imaging unit configured to capture the image of the tool at a specified imaging magnification (Sato teaches capturing image of tool and using the captured data for a numerical controller for controlling a machine tool at a specific position so that the camera can be moved to the vicinity of the tool change position by controlling the robot, paragraph [0020] and [0033]); and the arithmetic unit is configured to (Ono teaches the interpolation arithmetic part 73, paragraph [0036]) ,
The combination of Ono, Sato and Hoshino does not teach when the imaging magnification is changed, calculate a movement command position for the tool based on the imaging magnifications before being changed and after being changed, in a manner that a relative positional relationship between a specific point of the tool on the image captured by the imaging unit and an imaging center position on the image is maintained before and after the imaging magnification is changed.
	Takahashi teaches when the imaging magnification is changed, calculate a movement command position for the tool based on the imaging magnifications before being changed and after being changed, in a manner that a relative positional relationship between a specific point of the tool on the image captured by the imaging unit and an imaging center position on the image is maintained before and after the imaging magnification is changed (camera control means for changing at least one of the image-capture direction and magnification of the imaging device according to the operation input wherein, during a period after the operation input up to completion of the change in the image-capture direction or magnification by the imaging device, paragraph [0077]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono, Sato and Hoshino to incorporate the teachings of Takahashi (directed to changing image magnification of the imaging device after the operation input) and arrived at a information processing device with an imaging unit to capture images of the tool of the workpiece at a specified imaging magnification, where the magnification is changed based on the calculated movement command position for the tool or the workpiece so that the imaging unit can maintain the view of the captured image even after the magnification is changed. One of ordinary skill in the art would have been motivated to make such a combination so that the change in the magnification of the image capturing device after mechanical movement is autonomous and capable of improving the user-friendliness (Takahashi paragraphs [0002] – [0005]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20160320772 A1) in view of Sato (US 20160334777 A1) in view of Hoshino in view of Takahashi (US 20150229835 A1) further in view of Inazumi (US 20100119146 A1).

Regarding claim 6 and 14, the combination of Ono, Sato, Hoshino and Takahashi teach The information processing device according to claim 3 (Ono teaches a machining information management device, paragraph [0031]) … and the imaging magnifications before being changed and after being changed (Takahashi teaches camera control means for changing at least one of the image-capture direction and magnification of the imaging device according to the operation input wherein, during a period after the operation input up to completion of the change in the image-capture direction or magnification by the imaging device, paragraph [0077]).
The combination of Ono, Sato, Hoshino and Takahashi does not teach wherein the arithmetic unit includes a relative 25position calculating unit configured to calculate a relative positional relationship between the specific point and the imaging center position in a machine coordinate system, based on the imaging magnification and a position of the specific point on the image, and the arithmetic unit is 30configured to, movement command position based on the calculated relative positional relationship in the machine coordinate system
Inazumi teaches wherein the arithmetic unit includes a relative 25position calculating unit configured to calculate a relative positional relationship between the specific point and the imaging center position in a machine coordinate system (a position computing section with a computation unit that computes a position of the workpiece in accordance with the extracted locus image using the point spread function and transmits information about the computed position to the robot operation control method, paragraph [0038], based on the (a computation unit that computes a position of the target object on the basis of the acquired image, and a control unit that controls the robot so as to move the movable section toward the target object in accordance with the computed position, paragraph [0017] and [0035])
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono, Sato, Hoshino and Takahashi to incorporate the teachings of Inazumi (directed to extract the captured image with reference marks which is made to be the point spread function to calculate the movement of the robot) and arrived at an information processing device with an imaging unit that captures a image of the tool or workpiece with reference marks to calculate a movement command position based on imaging magnification and a position of the specific point  imaging center position in a machine coordinate system. One of ordinary skill in the art would have been motivated to make such a combination so that the information processing device can capture images of the tool and workpiece autonomously without the use of any external devices or user input to provide the images of the tool or workpiece (Inazumi paragraphs [0004] – [0005]).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20160320772 A1) in view of Sato (US 20160334777 A1) in ivew of Hoshino in view of Takahashi (US 20150229835 A1) in view of Inazumi (US 20100119146 A1) further in view of Mori (US 20100063615 A1).

Regarding claims 7 and 15, the combination of Ono, Sato, Hoshino, Takahashi, and Inazumi teach The information processing device according to claim 6 (Ono teaches a machining information management device, paragraph [0031]), wherein: the relative positional relationship in the machine coordinate system includes a direction of the specific point 10as viewed from the imaging center position in the machine coordinate system and a distance between the imaging center position and the specific point in the machine coordinate system (Inazumi teaches a control device obtaining a rotation center and a moving direction as a coefficient of an affine transformation in accordance with the reference markers for when the tool rotationally moves around a position of the workpiece. The affine transformation is a well-known transformation method for expanding, contracting, rotating, or parallel moving of an image, paragraph [0044]); and the arithmetic unit is configured to calculate the 15movement command position (Inazumi teaches a computation unit that computes a position of the target object on the basis of the acquired image, and a control unit that controls the robot so as to move the movable section toward the target object in accordance with the computed position, paragraph [0017] and [0035]), where ‘a’ denotes a ratio of the imaging magnification after 20being changed to the imaging magnification before being changed, and Lr denotes the distance (Takahashi teaches camera control means for changing at least one of the image-capture direction and magnification of the imaging device according to the operation input wherein, during a period after the operation input up to completion of the change in the image-capture direction or magnification by the imaging device, paragraph [0077]).
The combination of Ono, Sato, Hoshino, Takahashi, and Inazumi does not teach in a manner so that the specific point moves to a position of an intersecting point between the direction and a circle having a radius of Lr X 1/’a’.
Mori teaches in a manner so that the specific point moves to a position of an intersecting point between the direction and a circle having a radius of Lr X 1/’a’ (the predetermined cutting plane is set so as to pass through at least the distal end of the tool (the intersection of the distal end surface of the tool and the axis of the tool, and further, when the tool T moves in a circle, it may be a plane which passes through the axis of the tool T and the center of the circle, paragraph [0075] and paragraph [0089]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono, Sato, Hoshino, Takahashi, and Inazumi to incorporate the teachings of Mori (directed to the tool moving in a circle based on the intersection of the surface and the axis of the tool) and arrived at an information processing device with a coordinate system including information about the direction of the specific point, and the arithmetic unit calculating the command position, so that the specific point moves of an intersecting point between the direction and a circle from the center position of the image. One of ordinary skill in the art would have been motivated to make such a combination so that the camera or the imaging capture unit distinguishes an image where the tool is not hidden and fully in view, (Mori paragraph [0090]).

Regarding claim 8, the combination of Ono, Sato, Hoshino and Takahashi, teach The information processing device according to claim 3 (Ono teaches a machining information management device, paragraph [0031]), 
The combination of Ono, Sato, and Takahashi does not teach wherein the imaging unit is configured to capture 25the image of the tool or the workpiece from a direction that intersects a plane defined by a first direction in which the tool or the workpiece axially moves and a second direction perpendicular to the first direction.
Mori teaches wherein the imaging unit is configured to capture 25the image of the tool or the workpiece from a direction that intersects a plane defined by a first direction in which the tool or the workpiece axially moves and a second direction perpendicular to the first direction (Mori teaches camera optical axis is placed perpendicular to the cutting plane. The cutting plane passes through the distal end of the tool T and is perpendicular to the optical axis of the first actual CCD camera 11, the sectional image shown in FIG. 11(b) is provided. Besides, the cutting plane may be a plane which passes through the distal end of the tool T and is perpendicular to the optical axis of the actual CCD camera, paragraphs [0075] – [0076]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ono, Sato, Hoshino and Takahashi to incorporate the teachings of Mori (directed to capturing the image perpendicular to the cutting plane) and arrived at an information processing device wherein the imaging unit captures the image of the tool or workpiece from a perpendicular direction that intersects a plane in which the tool or workpiece axially moves. One of ordinary skill in the art would have been motivated to make such a combination so that when the tool and the workpiece are viewed from the same direction as that of any one of the actual imaging means can be displayed, it is possible to prevent the operator from having the difficulty of recognizing the direction from which the tool and workpiece are viewed because the direction is changed when a sectional image is displayed, and therefore it is preferred for the cutting plane to be perpendicular to the optical axis of the imaging means, (Mori paragraph [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117